



WARNING

The President of the panel hearing
    this appeal directs that the following should be attached to the file:

An order restricting publication in
    this proceeding under s. 486.5 of the
Criminal Code

and s. 110 of the
Youth Criminal Justice Act
shall continue.
    These sections provide:


Criminal Code
, R.S.C.
    1985, c. C-46

486.5     (1)     Unless an order is made under
    section 486.4, on application of the prosecutor, a victim or a witness, a judge
    or justice may make an order directing that any information that could identify
    the victim or witness shall not be published in any document or broadcast or
    transmitted in any way if the judge or justice is satisfied that the order is
    necessary for the proper administration of justice.

(2)   On application of a justice system participant
    who is involved in proceedings in respect of an offence referred to in
    subsection 486.2(5) or of the prosecutor in those proceedings, a judge or
    justice may make an order directing that any information that could identify
    the justice system participant shall not be published in any document or
    broadcast or transmitted in any way if the judge or justice is satisfied that
    the order is necessary for the proper administration of justice.

(3)   An order made under this section does not apply
    in respect of the disclosure of information in the course of the administration
    of justice if it is not the purpose of the disclosure to make the information
    known in the community.

(4)   An applicant for an order shall

(a) apply in writing to the presiding judge or
    justice or, if the judge or justice has not been determined, to a judge of a
    superior court of criminal jurisdiction in the judicial district where the
    proceedings will take place; and

(b) provide notice of the application to the
    prosecutor, the accused and any other person affected by the order that the
    judge or justice specifies.

(5)   An applicant for an order shall set out the
    grounds on which the applicant relies to establish that the order is necessary
    for the proper administration of justice.

(6)   The judge or justice may hold a hearing to
    determine whether an order should be made, and the hearing may be in private.

(7)   In determining whether to make an order, the
    judge or justice shall consider

(a) the right to a fair and public hearing;

(b) whether there is a real and substantial risk that
    the victim, witness or justice system participant would suffer significant harm
    if their identity were disclosed;

(c) whether the victim, witness or justice system
    participant needs the order for their security or to protect them from
    intimidation or retaliation;

(d) societys interest in encouraging the reporting
    of offences and the participation of victims, witnesses and justice system
    participants in the criminal justice process;

(e) whether effective alternatives are available to
    protect the identity of the victim, witness or justice system participant;

(f) the salutary and deleterious effects of the
    proposed order;

(g) the impact of the proposed order on the freedom
    of expression of those affected by it; and

(h) any other factor that the judge or justice
    considers relevant.

(8)   An order may be subject to any conditions that
    the judge or justice thinks fit.

(9)   Unless the judge or justice refuses to make an
    order, no person shall publish in any document or broadcast or transmit in any
    way

(a) the contents of an application;

(b) any evidence taken, information given or
    submissions made at a hearing under subsection (6); or

(c) any other information that could identify the
    person to whom the application relates as a victim, witness or justice system
    participant in the proceedings. 2005, c. 32, s. 15.

Youth Criminal Justice Act
,
    S.C. 2002, c. 1

110(1)    Subject to this section, no person shall
    publish the name of a young person, or any other information related to a young
    person, if it would identify the young person as a young person dealt with
    under this Act.

COURT OF APPEAL FOR ONTARIO

CITATION: R v. A.T., 2015 ONCA 65

DATE: 20150202

DOCKET: C55139

Laskin, van Rensburg and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

A.T.

Appellant

Jill R. Presser, for the appellant

Deborah Krick, for the respondent

Heard: October 30, 2014

On appeal from the conviction entered on March 2, 2010 by
    Justice James A. Ramsay of the Superior Court of Justice, sitting with a jury.

Benotto J.A.:

A.

Overview

[1]

The appellant was convicted of attempt to commit murder and conspiracy
    to commit murder after his three children  then ages 11, 14 and 16  tried
    unsuccessfully to kill their mother. The Crowns theory was that the appellant
    was the mastermind behind the murder plot.

[2]

The appellant submits that the trial judge made several errors in his
    charge to the jury. I would give effect to one of the alleged errors: the trial
    judges failure to correct the remarks made by the Crown in his closing
    address.

[3]

Crown counsels closing address included inflammatory and prejudicial
    rhetoric about the appellants religious beliefs. He invited the jury to
    convict the appellant on the basis that he was a Jesus nut, not because he
    was actively involved in the murder plot. The trial judge did nothing to
    correct the Crowns inflammatory comments and gave the jury no guidance about
    how to properly use the evidence concerning the appellants religious beliefs.
    This was a legal error which rendered the trial unfair to the appellant. In my
    view, this is dispositive of the appeal.

B.

Background

(1)

Factual background

[4]

The appellant and his wife had been married for over 20 years. They had
    three children. The appellant, a devout Mennonite, conducted daily devotions
    for the entire family, which involved Bible readings and discussions.

[5]

By 2007 the marriage was in difficulty. There was evidence that the
    appellant assaulted his wife on three occasions, one of which resulted in a
    criminal conviction. When the appellants wife separated from him, he blamed
    her for the breakdown of the marriage and was terribly distraught. He discussed
    the separation and impending divorce with his children, cried in front of them
    and told them that their mother had broken up the family.

[6]

The children became increasingly hostile toward their mother. They
    subjected her to a barrage of physical and verbal abuse. They threw her clothes
    out, hit her, wrote abusive notes to her and referred to her as it. On one
    occasion, she was forced to call the police. The Crowns theory was that the
    childrens conduct was directed by the appellant, who invoked biblical references
    to convince them that their mother was evil and that it would be better if she
    were dead. The children testified that the appellant told them that their
    mother did not love them, was suicidal and wanted to kill them.

[7]

A letter in German, written by the appellant, was entered into evidence.
    It was addressed and sent to his wifes father. Peppered with biblical
    references, the letter depicted his wife as crazy, a liar and abusive. Although
    in the appellants handwriting, it was signed by the children. The appellant
    testified that the children dictated its contents to him. He claimed that he
    never intended to mail it, though it was clear that someone eventually did so.

[8]

The children testified that the appellant told them to kill their mother
    by drowning her in the bathtub. They said that their father assigned a role to
    each child and even conducted a rehearsal of the drowning. They also said that
    he told them that it was okay to kill someone if you asked God for forgiveness.

[9]

The appellant testified that he heard about the childrens plan to drown
    their mother in the bathtub. He said that he told the children such talk was
    unacceptable. He denied that he told them it was okay to kill someone if you
    ask for forgiveness.

[10]

On
    the evening of November 30, 2007, the children came home from their
    grandparents house where they had been visiting with the appellant. After
    watching TV for some time, the youngest child went upstairs and complained of
    stomach pain. This was an attempt to draw their mother into the bathroom so they
    could put her in the bathtub. When she went to her bedroom instead, the other
    two children grabbed her, dragged her into the bathroom and pushed her into the
    tub. The youngest put the stopper in the tub. The eldest turned on the water.
    Their mother was able to turn off the water twice. At some point, the eldest
    had her in a headlock and was trying to choke her.

[11]

It
    was unclear precisely how the attack ended. Their mother was eventually able to
    regain her footing. She tried to persuade the children to talk, and was
    ultimately able to leave the bathroom. The middle child called 911 and told the
    police that their mother was trying to kill them.

[12]

The
    children did not initially implicate the appellant. However, approximately one
    week after the attack, they confessed their own roles to the appellants
    parents and sister, who involved the police. In addition to the charges laid
    against the appellant, two of the children were charged under the
Youth
    Criminal Justice Act
, S.C. 2002, c. 1. The youngest child had not reached
    the minimum age for criminal responsibility.

(2)

The trial

(i)

Examination of the appellant

[13]

The
    appellants religious beliefs became an issue at trial. During his examination
    in chief, the following exchange took place:

Q: [W]hat is the belief of your church vis-à-vis Satan or the
    devil?

A: As its  also as its stated in the Bible that Satan is 
    is  first of all Satan is not the monster with horns and pitchfork and that.
    Satan is a fallen angel and he  he tempts people and deceives people. Things like
    that. He also causes people to go against Gods law.



Q: So what do you define as evil?

A: Anything that goes against Gods law  what the Bible says.

[14]

The
    Crown then made use of this biblical theme during cross-examination of the
    appellant. The Crown displayed passages from the Bible on a screen in the
    courtroom and questioned the appellant about them. One passage was taken from a
    note one of the children sent to his mother, which quoted from Mark 3, verses
    22 to 27:

And the teachers of the law who came down from Jerusalem said,
    he is possessed by Beelzebub! By the prince of demons he is driving out demons.
    So Jesus called to them and spoke to them in parables: How can Satan drive out
    Satan? If a kingdom is divided against itself, that kingdom cannot stand. If a
    house is divided against itself, that house cannot stand. And if Satan opposes
    himself and is divided, he cannot stand; his end has come.

[15]

The
    appellant was asked if he perceived his house as divided and whether Beezlebub
    is another name for Satan. He responded yes to both questions. When asked
    whether he thought his wife was possessed by demons, he answered that he did
    not. Crown counsel then questioned him on an earlier statement he made to
    police, where he was more ambivalent on the issue of whether he believed his
    wife was possessed.

[16]

In
    the same manner, the Crown put to the appellant the quotations from the Bible
    contained in the German letter. The following exchange took place:

Q:      I Corinthians 6 and 7. Do you know about  do you know
    what those passages say?

A:      I Corinthians 6, thats about believers taking each 
    should not take each others (sic) to court because its secular because its
    under  its under the world law and  and its better to  to work things out
    amongst themselves and if they cant, take it to the church and work it out.

Q: Very good. Moral law is supreme over mans law. Right?

A: Yes.

Q: I Corinthians 7. Do you remember that one?

A: Corinthians 7 thats  that would have to do with marriage.

Q: It does. And what it says is that a woman shall not separate
    from a man. Its against Gods moral law for a woman to separate from a man.
    Thats what it says in Corinthians 7. Right?

A: Yes.

Q: And the only exception to that is in a case of adultery.
    Right?

A: Yes.

Q: And you believe that, dont you?

A: Of course.

Q: So if thats true, then by separating from you, you believed
    that [your wife] was violating Gods moral law. Right?

A: Yes.

[17]

The
    apparent purpose of this questioning was to demonstrate that the substantive
    content of the notes, as well as the letter, reflected the appellants own
    beliefs, which would support the Crowns position that he was using these
    beliefs to influence the childrens behaviour.

(ii)

The Crowns closing address

[18]

Crown
    counsel fixated on the appellants religious beliefs in his closing submissions
    to the jury. It would appear he sought to convince the jury that the appellant
    had perverted religious beliefs and had used these beliefs to influence the
    children to kill their mother. In an attempt to support the notion that an
    individual can be influenced by another to commit murder, he said:

I ask you to consider the Jonestown massacre, November 1978.
    Over 900 people, men, women and children, died in a mass suicide  in
    Jonestown, Guyana  at the instructions of cult leader Jim Jones.

Consider the brutal murders committed by the members of the
    cult of Charles Manson in the late 1960s.

Perhaps more timely, as  as [defence counsel] himself alluded
    to, consider that since September 11th, 2001, and even before, on almost a
    daily occurrence weve heard of terrible suicide bombings where religious
    zealots strap on explosive vests and blow themselves up in an effort to kill
    innocent women and children.

We can even reflect on a much broader scale to the involvement
    of the German people in the rise and support of the Nazis of the Third Reich
    who killed millions upon millions of innocent people in the war years and
    before.

[19]

In
    an apparent self-correction, the Crown then said:

Now in giving you these examples, its extremely important that
    you know I am in no way trying to compare [the appellant] to Jim Jones, to
    Charles Manson, or to a  a terrorist, or Hitler. Im not suggesting for a
    minute that his wrongdoing reaches even close to that level of evil or
    malevolence.

[20]

However,
    he immediately continued on with his comparative rhetoric:

But what the  what the examples ... do show you very clearly
    is that situations like this often have similar circumstances, similar features
    The rise of a person of influence in a position of authority. The direction of
    influence to a narrow or targeted audience of manipulated followers. The
    fabrication of an external outsider whos described as evil and intending to
    harm the manipulated.
The perversion of religious teachings to support the
    terrible acts by the leader
.

While there are, of course, vast differences between the
    examples,
the hallmarks or similarities are

striking and disturbing
.

Given that we all know of examples of this phenomenon arising
    even in adults, is it any surprise then that three kids, age 11, 14 and 16,
    could be influenced to perpetrate an act like this over the course of weeks and
    months by a vengeance seeking father who convinced them that their mother was
    intent upon killing them, who
twisted religious teachings
, and who
    spewed hatred?



He used religion to justify his own actions and theirs. He
    taught them divorce was forbidden by God. People who wanted to divorce were
    going against Gods word. He taught them that [their mother]  was
    un-Christian, an unbeliever. He taught them that she was listening to the devil
     that [she] was possessed. [Emphasis added.]

[21]

These
    remarks were made after the Crown had said the following:

The linchpin of the whole defence case is that these three kids
    got together or colluded with each other to fabricate a story that was designed
    to implicate [the appellant] in a plan that he had no part in

Now people who work with some kinds of helicopters describe
    that theres a single piece that holds the helicopters blade on the shaft that
    spins. And if that piece comes off, the helicopters blade flies off the shaft
    and youre doomed. Youre going to crash if youre in that helicopter. That
    piece is so important they call it the Jesus nut.

The Jesus nut of the whole defence case is the suggestion that
    these kids are conspiring against [the appellant].

[22]

The
    Crown concluded these remarks with the following:

When [defence counsel] offers you a ride in his helicopter, my
    suggestion is you say, no thanks, that Jesus nut looks a little loose to me.

[23]

Defence
    counsel did not object to the Crowns closing submissions.

(iii)

The charge to the jury

[24]

The
    trial judges jury charge lasted 49 minutes. He said nothing about the Crowns
    remarks and gave no instruction on how to approach the evidence surrounding the
    appellants religious beliefs.

C.

analysis

[25]

On
    appeal, the respondent acknowledged that the remarks made to the jury were
    improper, but argued that they constituted mere rhetorical excess and did not
    affect trial fairness. The appellant argued that the Crowns improper comments
    rendered the trial unfair by inviting the jury members to engage in
    impermissible reasoning and distracting them from the ultimate issue of whether
    it was proven beyond a reasonable doubt that the appellant conspired with,
    counseled or abetted his children in their murder plot.

(1)

Principles governing the Crowns closing address

[26]

The
    Crown occupies a special position in the prosecution of criminal offences,
    which excludes any notion of winning or losing and must always be
    characterized by moderation and impartiality:
R. v. Boucher
, [1955]
    S.C.R. 16, per Rand J., at p. 24 and Taschereau J. (in translation), at p. 21.
    Crown counsel must limit his or her means of persuasion to facts found in the
    evidence presented to the jury:
R. v. Rose
, [1998] 3 S.C.R. 262, at
    para. 107.

[27]

As
    this court summarized in
R. v. Mallory
, 2007 ONCA 46, 217 C.C.C. (3d)
    266, at para. 340, Crown counsel in the closing address should not engage in
    inflammatory rhetoric, demeaning commentary or sarcasm, or legally impermissible
    submissions that effectively undermine a requisite degree of fairness.

[28]

In
R. v. B.(R.B.)
, 2001 BCCA 14, 152 C.C.C. (3d) 437, the British Columbia
    Court of Appeal discussed, at para. 15, the rationale for holding Crown counsel
    to this standard:

It takes no skill to whip up feelings against the accused in a
    case like this and it threatens the integrity of the trial. Applying
    opprobrious labels to the accused, as was done here, does nothing to advance
    the case; instead it cheapens the dignified position that the Crown should
    occupy in criminal law.

[29]

When
    improper comments by Crown counsel are sufficiently prejudicial, a trial judge
    has a duty to intervene, and a failure to do so will constitute an error of
    law:
R. v. Romeo
, [1991] 1 S.C.R. 86, at p. 95;
R. v. Michaud
,
    [1996] 2 S.C.R. 458, at para. 2. The Supreme Court affirmed in
Rose
, at
    para. 127, that where the trial judge fails to redress properly the harm
    caused by a clearly inflammatory, unfair or significantly inaccurate jury
    address, a new trial could well be ordered:
Rose
, at para. 127.

[30]

A
    failure by defence counsel to object to improper remarks by Crown counsel is
    not a bar to a successful appeal:
R. v. Ferguson
(2000), 142 C.C.C. (3d)
    353 (Ont. C.A.) at paras. 38, 92, reversed on other grounds, 2001 SCC 6, [2001]
    1 S.C.R. 281;
R. v. Angelis
, 2013 ONCA 70, 296 C.C.C. (3d) 143, at para.
    61;
R. v. Chambers
, [1990] 2 S.C.R. 1293, at pp. 1308-1309. As Doherty
    J.A. explained, [a] legal error remains a legal error even if counsel does not
    object or even supports the erroneous instruction:
R. v. Polimac
, 2010
    ONCA 346, 254 C.C.C. (3d) 359, at para. 97, leave to appeal refused, [2010]
    S.C.C.A. No. 263.

[31]

It
    does not automatically follow, however, that a new trial will be ordered when
    the Crown makes improper comments during a closing address, even where the
    remarks are not corrected. The question is whether, in the context of the
    entire trial, the remarks and the trial judges response or failure to respond
    caused a substantial wrong or miscarriage of justice:
R. v. Romeo
,
    [1991] 1 S.C.R. 86, at p. 95.

(2)

The Crowns improper remarks

[32]

It
    is important to review the context of the Crowns admittedly improper remarks.
    The Crowns theory, developed through cross-examination and confirmed in its
    closing submissions, was that the appellant used a perverted interpretation of
    Christianity to influence his children to kill their mother. According to the
    Crown, the appellant convinced them that their mother was possessed by the
    devil. He allegedly assured them that it was okay to kill her  they could
    simply ask God for forgiveness after the fact.

[33]

The
    examination of the appellant put his religious beliefs squarely at issue. In
    cross-examination, he was asked about the meaning of parables in the Bible.
    This would have left the jury with the impression that the appellants beliefs
    were a significant issue in the case. While on the Crowns theory his beliefs
    motivated him to have his wife killed, the appellants interpretation of
    biblical parables was not the primary issue. The issue was not what he
    believed, but rather what, if anything, he had told the children.

[34]

Having
    questioned the appellant extensively on his particular beliefs in cross-examination,
    Crown counsel proceeded to mock them in closing submissions. He called those
    beliefs twisted and likened the appellant to a cult leader and a religious
    zealot. He made references to notorious murderers who used perverted
    religious teachings to manipulate followers. He referred to the appellant as a
    Jesus nut and tried to pass this phrase off as a metaphor for the linchpin
    of the defence theory.

[35]

This
    was no innocent metaphor. In the context of the evidence at trial and the other
    comments made by the Crown in closing, it is evident that he was calling the
    appellant a Jesus nut. The Crown then asked the jurors to decline a ride on
    defence counsels helicopter because the Jesus nut looked a little loose.
    This was an invitation to convict the appellant because of his bizarre
    religious beliefs.

[36]

In
    combination with the references to the Jonestown massacre, Charles Manson,
    Hitler and religious terrorists, the message for the jury was clear: the
    appellant was a religious fanatic and therefore more likely to have
    orchestrated the murder.

[37]

The
    impugned comments were categorically inappropriate and improper. Although some
    latitude is allowed for the occasional lapse into rhetorical flourish in light
    of the adversarial context (see
Mallory
, at para. 339), the Crown in
    this case engaged in multiple instances  of prosecutorial misconduct and fell
    well below the standard expected of Crown counsel. His remarks were
    inflammatory, vindictive, sarcastic and ridiculing of the appellant.

(3)

Did a miscarriage of justice occur?

[38]

The
    trial judge said nothing about the Crowns improper remarks. He did not correct
    the suggestion to the jury that the appellant was a Jesus nut who shared
    characteristics with cult leaders and notorious religious fanatics. This was an
    error of law. The error was exacerbated by the absence of any direction from
    the trial judge about how to properly approach the evidence surrounding the
    appellants religious beliefs.

[39]

The
    jury was tasked with making a relatively straightforward factual determination:
    was the appellant actively involved in the plot to murder his wife, either by
    intending to encourage the children to commit murder or by being part of the
    plan to commit the murder?

[40]

However,
    the appellants religious beliefs became a significant issue at trial, which
    the trial judge did not address. He failed to give the jurors any guidance 
    corrective or otherwise  about how to approach the evidence of religion.
    Absent an instruction about the limited probative value of the appellants religious
    beliefs and a clear admonition to ignore the prejudicial remarks by the Crown,
    it was highly possible that the jurors engaged in impermissible reasoning.
    There was a potentially straightforward path to conviction: the appellant was a
    crazy, religious zealot and thus the type of person who would commit this
    crime.

[41]

I
    note that defence counsels failure to object to an improper comment at trial
    can sometimes indicate that the impact of the comment, in the circumstances,
    was not so prejudicial as to render the trial unfair: see
R. v. Kostyk
,
    2014 ONCA 447, 312 C.C.C. (3d) 101, at para. 42. This is particularly the case
    where defence counsel is experienced, or the decision not to intervene can be
    described as tactical rather than a mere lapse: see
Ferguson
, at
    paras. 39-40, 92;
R v. Hodgson
, [1998] 2 S.C.R. 449, at para. 100.

[42]

However,
    defence counsels failure to object in this case does not alter my conclusion
    that the Crowns uncorrected remarks rendered the trial unfair. The remarks
    were so prejudicial that the trial judge had a duty to remedy the potential
    harm to trial fairness.

[43]

In
    the circumstances of this case, particularly where credibility was at issue,
    the trial judges failure to provide a proper instruction on these issues
    rendered the trial unfair to the appellant and caused a miscarriage of justice.

D.

Conclusion

[44]

I
    find it unnecessary to address the other grounds of appeal. I would allow the
    appeal and order a new trial.

Released: K.v.R. February 2, 2015

M.L. Benotto J.A.

I agree John Laskin

I agree K. van
    Rensburg


